DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Request for Continued Examination filed on 02/23/2021, which refers to the Amendment filed on 01/22/2021.  
Claims 1-20 are pending in the case.  
No claims have been cancelled or added.
Claims 1, 11 and 16 are independent claims.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2013/0055112 A1, published 02/28/2013, hereinafter “Joseph”) in view of Weishaupl et al. (US 2016/0028660 A1, published 01/28/2016, hereinafter “Weishaupl”), further in view of Shiplacoff et al. (US 2010/0162181 A1, published 06/24/2010, hereinafter “Shiplacoff”) and further in view of Nurmi (US 2006/0136838 A1, published 06/22/2006, hereinafter “Nurmi”).

Independent Claims 1, 11 and 16:
	Joseph discloses a system comprising:
at least one processor (Joseph: ¶ [0150]-[0152].); and
a memory [non-transitory computer-readable storage medium] storing instructions that, when executed by the at least one processor, cause the system to perform a method comprising: 
providing, by the [computing] system, a communication thread comprising a media content item for presentation (The interface presents a message thread wherein the messages can comprise text, picture and/or video (media content items), Joseph: Figs. 1a and 1d-1f, ¶ [0183]-[0193]. ), 
wherein a first copy of the media content item is stored at the [computing] system and a second copy of the media content item is stored at a recipient device (The data associated with a message is stored locally on the client devices of the recipient and sender, Joseph: ¶ [0407]-[0420].), 
wherein the communication thread is provided within a layer that is positioned in a stack structure based on time data associated with the layer (Joseph: Figs. 1a, 1d-1f and 17b, ¶ [0014]-[0023], [0400]-[0409].); 
providing, by the computing system, a first response to the media content item, wherein the first response is provided for presentation while a first touch gesture is not detected (Users can reply to a first response is provided for presentation while a first touch gesture is not detected).), and
the first response is removed from presentation to reveal a second response to the media content item while the first touch gesture is detected, and wherein additional responses to the media content item are revealed while the first touch gesture is detected (The user can provide a swipe (touch gesture) to scroll through the displayed messages which causes a currently displayed message to be removed from display and a previous message to be displayed, Joseph: ¶ [0102]-[0103].  Accordingly, a second response and additional responses can be displayed while the user performs the swiping gesture.);
ending, by the computing system, the communication thread, after a second user input is detected (The chat session can end in response to the participants terminating the session, Joseph: ¶ [0299].).
wherein:
the second user input is a second touch gesture,
the ending comprises causing the first copy of the media content item to be removed from the computing system and the second copy of the media content item to be removed from the recipient device.
However, Weishaupl teaches a system, medium and method wherein:
the second user input is a second touch gesture (User interaction can be provided via touch gestures, Weishaupl: ¶ [0045].  The user can provide input to terminate the chat session: Weishaupl: abstract, ¶ [0013], [0021], [0032], [0033].),
the ending comprises causing the first copy of the media content item to be removed from the computing system and the second copy of the media content item to be removed from the recipient device (Weishaupl: abstract, ¶ [0013], [0021], [0033].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Joseph wherein:
the second user input is a second touch gesture,
the ending comprises causing the first copy of the media content item to be removed from the computing system and the second copy of the media content item to be removed from the recipient device, as taught by Weishaupl.

Examiner notes that the claims do not require that the first response be displayed only “while a first touch gesture is not detected”, nor does it require that the second response and additional responses be displayed only “while the first touch gesture is detected.”  Under broadest reasonable interpretation, as long as there exists an instance in which the first response of Joseph is presented while the user is not swiping (first touch gesture) and an instance where a second response and additional responses are presented while the user is swiping (first touch gesture), then the respective claim limitations are fully taught.  
Applicant cites paragraphs [0038]-[0039] as support for the amended claims (Remarks: pages 8 and 9).  It appears that Applicant intends for the claims to require that a second response be presented while the user provides a touch gesture and additional responses are presented as the user maintains the touch gesture and when the user removes the touch gesture from the screen the screen reverts to an originally displayed first response.  For the purpose of compact prosecution, Examiner provides Shiplacoff and Nurmi.
Shiplacoff teaches a system, medium and method wherein a second item is presented while the user provides a first touch gesture and additional items are presented as the user maintains the first touch gesture (The scrolling is only performed while the user maintains the touch input on the screen, when the touch input is lifted off the screen the scrolling ends, Shiplacoff: ¶ 0082]-[0088].).
wherein a second item is presented while the user provides a first touch gesture and additional items are presented as the user maintains the first touch gesture, as taught by Shiplacoff.
One would have been motivated to make such a combination to improve the user’s experience by providing a more effective scrolling gesture (Shiplacoff: ¶ 0082]-[0088].).
Nurmi teaches a system, medium and method wherein the presentation reverts back to an original scrolling position when the scrolling gesture ends (Nurmi: Figs. 4A-4B, ¶ [0034]-[0037].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Joseph in view of Weishaupl and further in view of Shiplacoff wherein the presentation reverts back to an original scrolling position when the scrolling gesture ends, as taught by Nurmi.
One would have been motivated to make such a combination in order to improve the user’s experience by providing an effective means to preview items in a scrollable list (Nurmi: Figs. 4A-4B, ¶ [0034]-[0037].).
In combination Joseph in view of Weishaupl, further in view of Shiplacoff and further in view of Nurmi teaches a system, medium and method wherein a second response is presented while the user provides a first touch gesture and additional responses are presented as the user maintains the first touch gesture and when the user removes the touch gesture from the screen the screen reverts to an originally displayed first response (The user can provide a gesture to scroll through the displayed messages, Joseph: ¶ [0102]-[0103].  The scrolling is only performed while the user maintains the touch input on the screen, when the touch input is lifted off the screen the scrolling ends, Shiplacoff: ¶ 0082]-[0088].  When the scrolling operation ends, the screen reverts to the start position of the scrolling operation, Nurmi: Figs. 4A-4B, ¶ [0034]-[0037].).

Claims 2, 12 and 17:
The rejection of claims 1, 11 and 16 are incorporated.  Joseph in view of Weishaupl, further in view of Shiplacoff and further in view of Nurmi further teaches a system, medium and method wherein the stack structure comprises a plurality of layers, and each of the plurality of layers corresponds to a communication thread between the computing system and one or more respective recipient devices (Joseph: Figs. 1a, 1d-1f and 17b, ¶ [0014]-[0023], [0400]-[0409].).

Claims 3, 13 and 18:
The rejection of claims 2, 12 and 17 are incorporated.  Joseph in view of Weishaupl, further in view of Shiplacoff and further in view of Nurmi further teaches a system, medium and method wherein an oldest layer in the plurality of layers is positioned at a top of the stack structure and a newest layer in the plurality of layers is positioned at a bottom of the stack structure or the newest layer is positioned at the top of the stack structure and the oldest layer is positioned at the bottom of the stack structure (Joseph: Figs. 1a, 1d-1f and 17b, ¶ [0014]-[0023], [0400]-[0409].).

Claims 4, 14 and 19:
The rejection of claims 1, 11 and 16 are incorporated.  Joseph in view of Weishaupl, further in view of Shiplacoff and further in view of Nurmi further teaches a system, medium and method wherein at least one of: the first copy of the media content item is obscured by the computing system or the second copy of the media content item is obscured by the recipient device (Joseph: Figs. 1a and 1d-1f, ¶ [0014]-[0023], [0409]-[0420].).

Claims 5, 15 and 20:
The rejection of claims 1, 11 and 16 are incorporated.  Joseph in view of Weishaupl, further in view of Shiplacoff and further in view of Nurmi further teaches a system, medium and method wherein the first touch gesture includes a press and hold gesture (Shiplacoff: ¶ 0082]-[0088].).

Claim 6:
The rejection of claim 5 is incorporated.  Joseph in view of Weishaupl, further in view of Shiplacoff and further in view of Nurmi further teaches a method wherein the first response, the second response and the additional responses are transmitted between the computing system and the recipient device without transmitting the media content item (When a new message (response) is entered, only the data pertaining to the current message is sent, Joseph: Figs. 1a, 1d-1f and 3e ¶ [0409]-[0416].).

Claim 7:
The rejection of claim 5 is incorporated.  Joseph in view of Weishaupl, further in view of Shiplacoff and further in view of Nurmi further teaches a method wherein the first response, the second response and the additional responses and the media content item are overlaid in an order based on time data associated with the first response, the second response and the additional responses and the media content item (Joseph: Figs. 1a, 1d-1f and 17b, ¶ [0014]-[0023], [0400]-[0409].).

Claim 8:
The rejection of claim 5 is incorporated.  Joseph in view of Weishaupl, further in view of Shiplacoff and further in view of Nurmi further teaches a method wherein the second response and the additional responses are revealed based on a scroll through animation (The scrolling causes a currently displayed message to be removed form the screen and a previous message to be displayed (scroll through animation), Joseph: Figs. 1a, 1d-1f and 17b, ¶ [0014]-[0023], [0102].).

Claim 9:
The rejection of claim 1 is incorporated.  Joseph in view of Weishaupl, further in view of Shiplacoff and further in view of Nurmi further teaches a method wherein at least one of: the first touch gesture or the second touch gesture is detected by at least one of: a touch sensor or a touch display (Joseph: ¶ [0102]-[0103]; Weishaupl: ¶ [0045]; Shiplacoff: ¶ 0082]-[0088].).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Weishaupl, further in view of Shiplacoff, further in view of Nurmi and further in view of Geppert et al. (US 2010/0251177 A1, published 09/30/2010, hereinafter “Geppert”).

Claim 10:
	The rejection of claim 1 is incorporated.  Joseph in view of Weishaupl, further in view of Shiplacoff and further in view of Nurmi does not appear to expressly teach a method wherein the second touch gesture includes a flicking gesture.
	However, Geppert teaches a method wherein the second touch gesture includes a flicking gesture (Geppert: ¶ [0048], [0060].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Joseph in view of Weishaupl, further in view of Shiplacoff and further in view of Nurmi wherein the second touch gesture includes a flicking gesture, as taught by Geppert.
	One would have been motivated to make such a combination in order to improve the user’s experience by providing the user greater flexibility on how the user provides the touch gesture (Geppert: ¶ [0032], [0048], [0060].).


Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633.  The examiner can normally be reached on Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175